Exhibit 10.1

Summary of the Compensation of the Non-employee

Directors of AngioDynamics, Inc.

 

Annual Cash Retainers (payable in quarterly installments):

  

All Board Members

   $ 24,000

Additional Cash Retainer

  

Audit Committee Chair

   $ 1,000 (monthly)

Chairman of the Board

   $ 2,000 (monthly)

Compensation Committee Chair

   $ 5,000 (annually)

Nominating and Corporate Governance Chair

   $ 5,000 (annually)

Board and Committee Meetings Fees:

  

Board

   $ 1,500/meeting

Committees

  

Chairman

   $ 1,500/meeting

Members

   $ 750/meeting

Equity Grants:

Initial grant to new Directors:

Option for 25,000 shares (48-months vesting period) under the Company’s 2004
Stock and Incentive Award Plan (the “2004 Plan”)

Annual grant to each Director:

Option for 6,000 shares (36-month vesting period) under the 2004 Plan.